810 F.2d 1517
1988-2 Trade Cases   68,289
John M. DIMIDOWICH, dba Micro Image, Plaintiff-Appellant,v.BELL & HOWELL, Defendant-Appellee.
No. 84-1995.
United States Court of Appeals,Ninth Circuit.
Feb. 25, 1987.

Robert F. Koehler, Jr., Sacramento, Cal., for plaintiff-appellant.
McCutchen, Doyle, Brown & Enersen, John R. Reese, San Francisco, Cal., for defendant-appellee.
Before FLETCHER, BOOCHEVER and NORRIS, Circuit Judges.

ORDER

1
Appellant's petition for rehearing is denied.


2
The opinion, filed November 6, 1986, 803 F.2d 1473 is modified as set forth following.


3
Insert on page 1478 second column line 17 of 803 F.2d before Nonetheless:  "It will thus be rare for a court to infer a vertical combination solely from a business's unilateral refusal to deal with distributors or customers who do not comply with certain conditions."


4
Delete on page 1478 second column second line from bottom:  "necessary to show a combination between himself and B & H" and replace with "necessary to infer a vertical combination from a unilateral refusal to deal."


5
All petitions to file amicus briefs are denied.